 

Exhibit 10.6





 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and is effective
this 25th day of June, 2014 (the “Effective Date”), and is by and between
Grandparents.com, Inc., a Delaware corporation, having its principal office at
589 Eighth Avenue, 6th Floor, New York, NY 10018 (the “Company”) and Mr. Steve
Leber, residing at 6181 Hollows Lane, Delray Beach, FL 33484 (the “Executive”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.                  Employment. The Company hereby agrees to employ the
Executive as its Chief Executive Officer – International and the Executive
hereby accepts such employment in accordance with the terms of this Agreement.

 

2.                  Term. The initial term (the “Initial Term”) of Executive’s
employment under this Agreement shall commence on the Effective Date and shall
continue until the fifth anniversary of the Effective Date, unless terminated
earlier pursuant to Section 6. Following the end of the Initial Term, the
Agreement shall be renewed automatically upon the same terms and conditions
additional five-year terms (each, a “Renewal Term”), unless the Company or the
Executive provides written notice of its intention not to renew this Agreement
no later than sixty (60) days prior to the end of the Initial Term or Renewal
Term, as applicable. As used in this Agreement, “Term” refers to the Initial
Term or any Renewal Term, as applicable.

 

3.                  Duties of Executive. The duties of the Executive shall
include the performance of all of the duties typical of the office(s) or
position(s) held by the Executive to the extent described in the bylaws of the
Company and such other duties and responsibilities as may be reasonably assigned
by the Board of Directors of the Company (the “Board”). The Executive shall
devote his full time efforts, ability and attention to the business of the
Company and shall perform all duties in a professional, ethical and businesslike
manner. Notwithstanding the foregoing, the Executive may (a) serve as a member
of a board of directors or an advisory board of any company whose business does
not compete with the business of the Company, and (b) engage in investment
activities (collectively, the “Outside Activities”) so long as the Outside
Activities do not, individually or in the aggregate, materially interfere with
the performance of the Executive’s duties for the Company.

 

4.                  Compensation. In consideration of the services to be
rendered by the Executive hereunder, the Company shall compensate the Executive
as follows:

 

(a)                Base Salary. During the Term, the Company shall pay the
Executive an annual base salary (the “Base Salary”) in the amount of $300,000.
The Base Salary shall be increased annually by 5% on each anniversary of the
Effective Date. The Base Salary will accrue day to day and be payable pursuant
to the Company’s regular payroll schedule.

 

(b)               One-Time Payment. In recognition of the Executive’s services
prior to the Effective Date and continued services to the Company following the
Effective Date and through a successful financing, the Company will pay to the
Executive an amount equal to $125,000 on the date that the Company receives a
capital investment, as a result of one transaction or a series of transactions,
that, in the aggregate, is equal to $8,000,000 (the “Financing Date”), provided
that the Executive is employed on Financing Date.

 



 

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

(c)                Equity.

 

(i)                      Initial Grants. As soon as practicable following the
Effective Date, the Company will recommend to the Board to grant to Executive an
option (the “Option”) to purchase 5,000,000 shares of the Company’s common stock
(the “Common Stock”) pursuant to the Company’s 2012 Stock Incentive Plan (the
“Plan”). The Option will have an exercise price equal to the fair market value
of a share of Common Stock on the grant date determined in accordance with the
Plan. Fifty percent (50%) of the Option will vest on the grant date, and the
remaining 50% will vest thereafter in quarterly installments of 312,500
commencing on the first quarterly anniversary of the grant date. The Options
will have a term of 10 years. The Option will be subject to and governed by the
terms of the Plan and a form of stock option agreement.

 

(ii)                    Subsequent Grants. If the Company’s [***] for fiscal
year 2015 equals or exceeds [***], then on the first anniversary of the
Effective Date, the Company will recommend to the Board to grant to the
Executive an additional option pursuant to the Plan to purchase 2,650,000 shares
of Common Stock (a “Subsequent Grant” and together with the Options, the “Equity
Grants”) for an exercise price equal to the fair market value as of the grant
date determined in accordance with the Plan. If the Company’s [***] for fiscal
year 2016 equals or exceeds $[***], then on the second anniversary of the
Effective Date the Company will recommend to the Board to grant to the Executive
an additional Subsequent Grant to the Plan to purchase 2,650,000 shares of
Common Stock for an exercise price equal to the fair market value as of the
grant date determined in accordance with the Plan. The Subsequent Grants will be
Each Subsequent Grant will be initially unvested and will become vested and
exercisable in equal monthly installments over the three (3) year period
following the grant date. Each Subsequent Grant will be subject to and governed
by the terms of the Plan and a form of stock option agreement. The Subsequent
Grants will have a term of 10 years. [***] will be determined in accordance with
GAAP as derived from the Company’s audited financial statements (the “Audited
Financial Statements”), and each Subsequent Grant, provided the [***] target has
been achieved, will be made as soon practicable following the Company’s receipt
of the Audited Financial Statements.

 

(iii)                  Corporate Transaction. The Equity Grants will vest in
full upon the occurrence of a Corporate Transaction, provided the Executive is
employed with the Company on the date of the Corporate Transaction. A “Corporate
Transaction” means (A) consummation of any merger or consolidation of the
Company in which the Company is not the continuing or surviving corporation, or
pursuant to which shares of the Common Stock are converted into cash, securities
or other property, if following such merger or consolidation the holders of the
Company’s outstanding voting securities immediately prior to such merger or
consolidation own less than 40% of the outstanding voting securities of the
surviving corporation; (B) consummation of any sale, lease, exchange or other
transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets other than a transfer of the Company’s
assets to a majority-owned subsidiary corporation of the Company; or (C)
approval by the holders of the Common Stock of any plan or proposal for the
liquidation or dissolution of the Company.

 



2

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

(d)               Bonus, Incentive, Pension and Profit Sharing Plans. The
Executive shall be entitled to participate in all bonus, incentive, pension or
profit sharing plan or other type of additional benefits provided by the Company
for the benefit of officers or regular employees or both.

 

5.                  Benefits.

 

(a)                Holidays. The Executive will be entitled to the same public
holidays as provided to other executive employees of the Company.

 

(b)               Vacation. The Executive shall be entitled to four (4) weeks
paid vacation days in each calendar year.

 

(c)                Sick Leave. The Executive shall be entitled to sick leave and
emergency leave according to the regular policies and procedures of the Company.
Additional sick leave or emergency leave over and above paid leave provided by
the Company, if any, shall be unpaid and shall be granted at the discretion of
the Board.

 

(d)               Medical and Group Life Insurance. The Executive will be
eligible to participate in the group medical, dental and life insurance plans
generally offered to similarly situated executives of the Company. The Company
will pay the full cost of any premiums associated with such coverage; provided,
however, that if the Company’s payment of any premium on behalf of the Executive
would violate the nondiscrimination rules or cause the reimbursement of claims
to be taxable under the Patient Protection and Affordable Care Act of 2010,
together with the Health Care and Education Reconciliation Act of 2010
(collectively, the “Act”) or Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”), the Company-paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment for the
Executive to the extent necessary to eliminate any discriminatory treatment
under the Act or Section 105(h) of the Code. 

 

(e)                Expense Reimbursement. The Executive shall be entitled to
reimbursement for all reasonable expenses, including travel and entertainment,
incurred by the Executive in the performance of the Executive’s duties. The
Executive will maintain records and written receipts as required by Company
policy.

 

(f)                Section 280G. In the event that any payments made and/or
benefits provided to the Executive under this Agreement or otherwise (the
“Payments”) are subject to any excise taxes imposed by Section 4999 of the Code
(the “Excise Taxes”), the Company shall pay the Executive such additional cash
payment(s) (hereinafter collectively called the “Gross Up Payment”) such that
the net amount that the Executive would retain after deduction and/or payment of
any Excise Taxes on the Payments, and any interest and/or penalties assessed by
the Internal Revenue Service with respect to the Excise Taxes, and taking into
account the tax consequences of all additional cash payments made by the Company
pursuant to this Section 5(f), shall be equal to the aggregate value of
Payments. The determination of whether such Excise Taxes are payable and the
amount thereof shall be based upon the opinion of counsel selected by the
Company and acceptable to the Executive. Any such additional cash payment by the
Company shall be paid by the Company to the Executive in one lump sum cash
payment one hundred and eighty (180) days following the determination that such
payments are due.

 



3

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

6.                  Termination. The Executive’s employment hereunder may or
will be terminated pursuant to this Section 6.

 

(a)                Termination for Cause. The Company may terminate the
Executive’s employment for Cause. “Cause” means the Executive (i) materially
breached the Agreement, which material breach remains uncured for a period of
thirty (30) days following the Executive’s receipt of written notice from the
Company detailing the acts or omissions constituting breach; or (ii) was
convicted for a felony, a securities violation, or a crime involving fraud. If
the Executive fails to cure the acts or omissions constituting Cause, the
termination of Executive’s employment pursuant to this Section 6(a) will be
effective on the thirtieth (30th) day following his receipt of written notice.

 

(b)               Resignation for Good Reason. The Executive may resign from
employment for with Good Reason. “Good Reason” means the Company materially
breached the Agreement, which material breach remains uncured for a period of
thirty (30) days following the Company’s receipt of written notice from the
Executive detailing the acts or omissions constituting breach. If the Company
fails to cure the acts or omissions constituting Good Reason, the termination of
the Executive’s employment pursuant to this Section 6(b) will be effective on
the thirtieth (30th) day following Company’s receipt of written notice.

 

(c)                Death. The Executive’s employment will terminate upon the
death of the Executive.

 

(d)               Expiration of the Term. The Executive’s employment will
terminate upon the expiration of the Term.

 

7.                  Payment Upon Termination.

 

(a)                Termination for Cause, Without Good Reason; Expiration of the
Term following Executive’s Election of Non-Renewal. If the Executive’s
employment is terminated pursuant to Sections 6(a) or (c), or pursuant to
Section 6(d) as a result of the Executive’s election not to renew the Term, the
Company will pay Executive his accrued but unpaid Base Salary as of the
Termination Date, his accrued but unused vacation and any approved but
unreimbursed business expenses (the “Accrued Obligations”) on the date of
termination

 

(b)               Resignation for Good Reason; Expiration of the Term following
Company’s Election of Non-Renewal. If the Executive’s employment is terminated
pursuant to Sections (b), or pursuant to Section 6(d) as a result of the
Company’s election not to renew the Term, the Company shall pay to the Executive
on the date of termination: (i) the Accrued Obligations, (ii) a lump sum cash
payment equivalent to Executive’s Base Salary, (iii) a lump sum cash payment
equivalent to any awarded but unpaid bonuses, (iv) the monthly premium required
to be paid to continue Executive’s participation in the Company’s healthcare
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act for one
year, which may be subject to imputed income tax treatment pursuant to Section
5(d), (v) to the extent not already vested, all Equity Awards will vest, (vi)
the Executive will have until the date that is the earlier of (A) the last day
of the term of the Equity Grants, and (B) three (3) years following the date of
termination, to exercise the vested Equity Grants, and (vii) all restricted
shares held by Executive, and all shares obtained by Executive via exercise of
warrants and options, shall immediately, without any further condition or
qualification, be registered by the Company if they were not previously
registered.

 



4

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

8.                  Employee Covenants.

 

(a)                Unauthorized Disclosure. The Executive shall not, during his
employment with the Company and thereafter, make any Unauthorized Disclosure.
For purposes of this Agreement, “Unauthorized Disclosure” shall mean disclosure
by the Executive without the prior written consent of the Board of Directors of
the Company to any person or entity, other than an employee of the Company or a
person or entity to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of his duties as an executive
officer of the Company, of any confidential information relating to the business
or prospects of the Company including, but not limited to, any confidential
information with respect to any of the Company’s customers, products, methods of
distribution, strategies, business and marketing plans and business policies and
practices, , except (i) to the extent disclosure is or may be required by law,
by a court of law or by any governmental agency or other person or entity with
apparent jurisdiction to require him to divulge, disclose or make available such
information or (ii) in confidence to an attorney or other advisor for the
purpose of securing professional advice concerning the Executive’s personal
matters provided such attorney or other advisor agrees to observe these
confidentiality provisions. Unauthorized Disclosure shall not include the use or
disclosure by the Executive, without consent, of any information known generally
to the public or known within the Company’s trade or industry (other than as a
result of disclosure by him in violation of this paragraph). This
confidentiality covenant has no temporal, geographical or territorial
restriction.

 

(b)               Non-Competition. During Executive’s employment and, if the
Company terminates Executive for Cause or if Executive terminates without Good
Reason, continuing for a period of one (1) year following termination of this
Agreement, the Executive shall not, directly or indirectly, without the prior
written consent of the Company, own, manage, operate, join, control, be employed
by, consult with or participate in the ownership, management, operation or
control of, or be connected with (other than as a 5% or less stockholder,
partner, or beneficial owner) any business competitive to the Company as of the
date of termination of this Agreement.

 

(c)                Non-Solicitation. During Executive’s employment and, if the
Company terminates Executive for Cause or if Executive terminates without Good
Reason, continuing for a period of one year after termination of his employment,
the Executive shall not, either directly or indirectly, alone or in conjunction
with another person, interfere with or harm, or attempt to interfere with or
harm, the relationship of the Company, its subsidiaries and/or affiliates, with
any person who at any time was an employee, advisor, consultant or agent of the
Company as of the date of termination of this Agreement.

 

(d)               Remedies. The Executive agrees that any breach of the terms of
this Section would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law, and further agrees that
in the event of said breach or any threat of breach, the Company shall be
entitled to seek an immediate injunction and restraining order to prevent such
breach and/or threatened breach and/or continued breach by the Executive, in
addition to any other remedies to which the Company may be entitled at law or in
equity. Executive consents to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, or, if that court cannot
exercise jurisdiction, the Supreme Court of the State of New York, in and for
New York County, for this purpose. The Executive and the Company further agree
that the provisions of the covenants not to compete and solicit are reasonable
and that the Company would not have entered into this Agreement but for the
inclusion of such covenants herein. Should a court or arbitrator determine,
however, that any provision of the covenants is unreasonable, either in period
of time, geographical area, or otherwise, the parties hereto agree that the
covenants should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable.

 



5

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

9.                  Company Covenants.

 

(a)                To the greatest extent permitted by Delaware General
Corporation Law §145, and subject to the provisions thereof, if Executive is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that Executive is or was a director,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, limited liability company, trust or other
enterprise, Executive shall be entitled to indemnification against, and
advancement of, expenses (including attorneys’ fees and expenses as and when
incurred), judgments, fines, and amounts paid in settlement actually and
reasonably incurred by Executive in connection with such action, suit or
proceeding. The indemnification and advancement provided by, or granted pursuant
to, this Section 9 shall not be deemed exclusive of any other rights to which
Executive may be entitled under any bylaw, agreement, vote of shareholders or
disinterested directors or otherwise, both as to action in Executive’s person’s
official capacity and as to action in another capacity while holding such
office. In addition, to the rights set forth in this Section 9, Executive shall
be entitled to indemnification and/or advancement rights no less favorable that
such rights granted to other senior executives of the Company. This Section 9
shall survive the termination or expiration of this Agreement for any reason.

 

(b)               As of the date this Agreement is executed, the Company shall
have secured and thereafter shall maintain in force a Directors and Officers
liability insurance policy with a face amount of $10,000,000, covering Executive
for all claims made against Executive during, and against Executive in respect
of, the period he is a director, officer, or employee of the Company. This
Section 9(b) shall survive the termination or expiration of this Agreement for
any reason.

 

(c)                After the date hereof, promptly at such times required by the
Securities and Exchange Act of 1934, as amended (the “1934 Act”), the Company
shall assist the Executive with timely filing under any applicable rule under
the 1934 Act relating to Executive’s ownership or disposition of Company
securities. The Company will make its counsel available to Executive to discuss
whether a transaction effected by or in favor of Executive requires a filing or
amendment and to assist in the preparation and filing of any such filing or
amendment and the Company will pay for all expenses, including, without
limitation, legal fees and expenses incurred in connection with such filings and
amendments.

 



6

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

10.              Notices.

 

Any notice required by this Agreement or given in connection with it shall be
deemed to have been given if delivered in writing personally or by certified
mail, postage prepaid, or recognized overnight delivery services to the
appropriate party at the address set forth below, or at such other address as
each party may designate in writing to the other:

 

If to the Company:

 

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018

 

with a copy to (which shall not constitute notice):

 

Mintz, Levin, Cohn, Ferris, Glovsky an Popeo, P.C.

666 Third Avenue

New York, New York 10017

Attention: Daniel DeWolf, Esq.

 

If to the Executive:

 

Steve Leber

6181 Hollows Lane

Delray Beach, FL 33484

 

11.              Final Agreement; Modifications.

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

12.              Governing Law.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York.

 

13.              Headings.

 

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meanings or intent.

 

14.              No Assignment.

 

Neither this Agreement nor any interest in this Agreement may be assigned by the
Executive or the Company without the prior express written approval of the other
party, which may be withheld by such party at its or his absolute discretion.
Notwithstanding the foregoing, (1) the Company may assign this Agreement to a
successor by merger, consolidation or sale of all or substantially all of its
assets so long as such successor assumes and agrees to be bound by all of the
provisions of this Agreement and (2) in the event of Executive’s death, this
Agreement will be binding upon and inure to the benefit of the Executive’s legal
representatives.

 



7

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

 

15.              Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
tents, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

16.              Arbitration.

 

In the event of any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement, then
such claim or controversy shall be submitted to binding arbitration. The binding
arbitration shall be administered by the American Arbitration Association under
its Employment Arbitration Rules. The arbitration shall take place in New York,
NY. Each of the Company and the Executive shall appoint one person to act as an
arbitrator, and a third arbitrator shall be chosen by the first two arbitrators
(such three arbitrators, the “Panel”). The Panel shall have no authority to
award punitive damages against the Company or the Executive. The Panel shall
have no authority to add to, alter, amend or refuse to enforce any portion of
the disputed agreements. The Company and the Executive each waive any right to a
jury trial or to petition for stay in any action or proceeding of any kind
arising out of or relating to this Agreement.

 

17.              Expenses/Attorneys’ Fees.

 

The prevailing party shall be awarded all costs and expenses of the proceeding,
including, without limitation, attorneys’ fees, filing and service fees, witness
fees and arbitrators’ fees. If arbitration is commenced, the arbitrators will
have full authority and complete discretion to determine the “prevailing party"
and the amount of costs and expenses to be awarded. Amounts payable hereunder
shall be paid within 30 days after such determination is made.

 

18.              Board Membership

 

Subject to its fiduciary duties, during the Term, the Company shall recommend
Executive to the Board for election as a member of the Board and as its
Chairman.

 

19.              Section 409A of the Code.

 

(a)                General. It is intended that payments and benefits made or
provided under this Agreement shall comply with Section 409A of the Code or an
exemption thereto. Any payments that qualify for the “short-term deferral”
exception, the separation pay exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the exclusion under
Section 409A of the Code for short-term deferral amounts, the separation pay
exception or any other exception or exclusion under Section 409A of the Code.
All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on the
Executive pursuant to Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.

 



8

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

(b)               Reimbursements and In-Kind Benefits. Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement that are subject to Section 409A of the Code shall
be made in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

(c)                Delay of Payments. Notwithstanding any other provision of
this Agreement to the contrary, if Executive is considered a “specified
employee” for purposes of Section 409A of the Code (as determined in accordance
with the methodology reasonably established by the Company as in effect on the
date of Executive’s separation from service (as determined in accordance with
Section 409A of the Code)), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following the Executive’s separation from service on account of the Executive’s
separation from service shall be accumulated and paid to Executive with interest
at the Prime Rate (as reported in the Wall Street Journal) plus two percentage
points on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”). If Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A of the Code shall be paid either to the Executive’s beneficiary or the
personal representative of his estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of Executive’s death.

 

(d)               Separation from Service. Despite any contrary provision of
this Agreement, any references to termination of employment or date of
termination shall mean and refer to the date of Executive’s “separation from
service,” as that term is defined in Section 409A of the Code and Treasury
regulation Section 1.409A-1(h).

 





 

 

 

 

 

[Signatures follow on next page]

 



9

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written.

 







        GRANDPARENTS.COM, INC.         By: /s/ Lee Lazarus     Lee Lazarus    
Chief Operating Officer                     EXECUTIVE           /s/ Steve Leber
    Steve Leber



 

A-1





 



